                  Case 1:20-cv-02505-LLS Document 6 Filed 03/30/20 Page 1 of 2


                                                                                                                    mwe.com

                                                                                                                 Brian S. Cousin
                                                                                                                 Attorney at Law
                                                                                                              bcousin@mwe.com
                                                                                                                +1 212 547 5420




March 30, 2020

The Honorable Louis L. Stanton
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:      Wilmington Trust, N.A. v. Stout Risius Ross, Inc., No. 1:20-cv-02505 (LLS) (KHP)

Dear Judge Stanton:

        We represent the defendant, Stout Risius Ross, Inc. (n/k/a Stout Risius Ross, LLC) (“Stout”) in
connection with the above-referenced matter. We are writing on behalf of the parties, Wilmington Trust,
N.A. (“Plaintiff” or “Wilmington”) and Stout, to provide the Court with a status report and to
respectfully suggest to the Court that the parties provide the Court with a further update in the next sixty
(60) days.

        Wilmington originally commenced this case by filing a Summons with Notice in the Supreme
Court of New York, County of New York (Index No. 656708/2019) (“State Action”). Wilmington
served the Summons with Notice on the New York Secretary of State on March 3, 2020 and served the
Summons with Notice on an employee of Stout on March 5, 2020. Stout removed the case on March 23,
2020. Although Stout attempted to promptly file a copy of the notice of removal with the Clerk of the
New York Supreme Court, New York County, pursuant to Title 28 U.S.C. Section 1446(d), it was not
able to do so given the New York court systems’ postponing of filings in “nonessential” matters in
response to the COVID-19 pandemic. Wilmington’s counsel has informed us that it does not intend to
file a motion to remand.

        At the time of removal, the deadline for Stout to either appear or demand a complaint in the State
Action, pursuant to Sections 320(a) and 3012(b) of the New York Civil Practice Law and Rules, had not
yet passed. As a result, Wilmington never filed a complaint in the State Action and has not yet filed a
complaint with this Court.




                                340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                                US practice conducted through McDermott Will & Emery LLP.




DM_US 166997092-6.104539.0015
                  Case 1:20-cv-02505-LLS Document 6 Filed 03/30/20 Page 2 of 2



The Honorable Louis L. Stanton
March 30, 2020
Page 2

        Rather than requiring Wilmington to file a complaint at this time, given the current COVID-19
health crisis and Stout’s inability to file the notice of removal with the state court clerk, the parties
respectfully request that the Court permit the parties to provide a further update on the status of this
matter on or before June 1, 2020.

Respectfully submitted,




Brian S. Cousin (NY Bar #2259182)




cc: All Counsel of Record (by e-mail)




DM_US 166997092-6.104539.0015
